                                                    Case 3:19-cv-01438-WHA Document 25 Filed 07/12/19 Page 1 of 6



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                                 IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   INDEPENDENT LIVING RESOURCE
                                               CENTER SAN FRANCISCO, a California
For the Northern District of California




                                          11   non-profit corporation, JUDITH SMITH, an
                                               individual, JULIE FULLER, an individual,                      No. C 19-01438 WHA
    United States District Court




                                          12   SASCHA BITTNER, an individual, TARA
                                               AYRES, an individual, and COMMUNITY
                                          13   LIVING, a California non-profit corporation,
                                          14                    Plaintiffs,                                  CASE MANAGEMENT ORDER
                                                                                                             AND REFERENCE TO
                                          15        v.                                                       MAGISTRATE JUDGE FOR
                                                                                                             MEDIATION/SETTLEMENT
                                          16   LYFT, INC., a Delaware corporation,
                                          17                    Defendant.
                                                                                               /
                                          18
                                          19             After a case management conference, the Court enters the following order pursuant to
                                          20   Rule 16 of the Federal Rules of Civil Procedure (“FRCP”) and Civil Local Rule 16-10:
                                          21   1.        All initial disclosures under FRCP 26 must be completed by JULY 31, 2019, on
                                          22             pain of preclusion under FRCP 37(c), including full and faithful compliance with FRCP
                                          23             26(a)(1)(A)(iii).
                                          24   2.        Leave to add any new parties or to amend pleadings must be sought by
                                          25             OCTOBER 31, 2019.
                                          26   3.        The motion for class certification must be filed by NOVEMBER 21, 2019, to be heard on
                                          27             a 49-day track.
                                          28   4.        The non-expert discovery cut-off date shall be JULY 31, 2020.
                                                    Case 3:19-cv-01438-WHA Document 25 Filed 07/12/19 Page 2 of 6



                                           1   5.      The last date for designation of expert testimony and disclosure of full expert reports
                                           2           under FRCP 26(a)(2) as to any issue on which a party has the burden of proof
                                           3           (“opening reports”) shall be JULY 31, 2020. Within FOURTEEN CALENDAR DAYS of
                                           4           said deadline, all other parties must disclose any expert reports on the same issue
                                           5           (“opposition reports”). Within SEVEN CALENDAR DAYS thereafter, the party with the
                                           6           burden of proof must disclose any reply reports rebutting specific material in
                                           7           opposition reports. Reply reports must be limited to true rebuttal and should be very
                                           8           brief. They should not add new material that should have been placed in the opening
                                           9           report and the reply material will ordinarily be reserved for the rebuttal or sur-rebuttal
                                          10           phase of the trial. If the party with the burden of proof neglects to make a timely
For the Northern District of California




                                          11           disclosure, the other side, if it wishes to put in expert evidence on the same issue
    United States District Court




                                          12           anyway, must disclose its expert report within the fourteen-day period. In that event,
                                          13           the party with the burden of proof on the issue may then file a reply expert report
                                          14           within the seven-day period, subject to possible exclusion for “sandbagging” and, at all
                                          15           events, any such reply material may be presented at trial only after, if at all, the other
                                          16           side actually presents expert testimony to which the reply is responsive. The cutoff for
                                          17           all expert discovery shall be FOURTEEN CALENDAR DAYS after the deadline for reply
                                          18           reports. In aid of preparing an opposition or reply report, a responding party may
                                          19           depose the adverse expert sufficiently before the deadline for the opposition or reply
                                          20           report so as to use the testimony in preparing the response. Experts must make
                                          21           themselves readily available for such depositions. Alternatively, the responding party
                                          22           can elect to depose the expert later in the expert-discovery period. An expert, however,
                                          23           may be deposed only once unless the expert is used for different opening and/or
                                          24           opposition reports, in which case the expert may be deposed independently on the
                                          25           subject matter of each report. At least 28 CALENDAR DAYS before the due date for
                                          26           opening reports, each party shall serve a list of issues on which it will offer any expert
                                          27           testimony in its case-in-chief (including from non-retained experts). This is so that all
                                          28           parties will be timely able to obtain counter-experts on the listed issues and to facilitate


                                                                                                 2
                                                    Case 3:19-cv-01438-WHA Document 25 Filed 07/12/19 Page 3 of 6



                                           1           the timely completeness of all expert reports. Failure to so disclose may result in
                                           2           preclusion.
                                           3   6.      As to damages studies, the cut-off date for past damages will be as of the expert report
                                           4           (or such earlier date as the expert may select). In addition, the experts may try to
                                           5           project future damages (i.e., after the cut-off date) if the substantive standards for
                                           6           future damages can be met. With timely leave of Court or by written stipulation, the
                                           7           experts may update their reports (with supplemental reports) to a date closer to the time
                                           8           of trial.
                                           9   7.      At trial, the opening testimony of experts on direct examination will be limited to the
                                          10           matters disclosed in their reports (and any reply reports may be covered only on
For the Northern District of California




                                          11           rebuttal or sur-rebuttal). Omitted material may not ordinarily be added on direct
    United States District Court




                                          12           examination. This means the reports must be complete and sufficiently detailed.
                                          13           Illustrative animations, diagrams, charts and models may be used on direct examination
                                          14           only if they were part of the expert’s report, with the exception of simple drawings and
                                          15           tabulations that plainly illustrate what is already in the report, which can be drawn by
                                          16           the witness at trial or otherwise shown to the jury. If cross-examination fairly opens
                                          17           the door, however, an expert may go beyond the written report on cross-examination
                                          18           and/or redirect examination. By written stipulation, of course, all sides may relax these
                                          19           requirements. For trial, an expert must learn and testify to the full amount of billing
                                          20           and unbilled time by him or his firm on the engagement.
                                          21   8.      To head off a recurring problem, experts lacking percipient knowledge should avoid
                                          22           vouching for the credibility of witnesses, i.e., whose version of the facts in dispute is
                                          23           correct. This means that they may not, for example, testify that based upon a review of
                                          24           fact depositions and other material supplied by counsel, a police officer did (or did not)
                                          25           violate standards. Rather, the expert should be asked for his or her opinion based —
                                          26           explicitly — upon an assumed fact scenario. This will make clear that the witness is
                                          27           not attempting to make credibility and fact findings and thereby to invade the province
                                          28           of the jury. Of course, a qualified expert can testify to relevant customs, usages,


                                                                                                 3
                                                    Case 3:19-cv-01438-WHA Document 25 Filed 07/12/19 Page 4 of 6



                                           1           practices, recognized standards of conduct, and other specialized matters beyond the
                                           2           ken of a lay jury. This subject is addressed further in the trial guidelines referenced
                                           3           below.
                                           4   9.      Counsel need not request a motion hearing date and may notice non-discovery motions
                                           5           for any Thursday (excepting holidays) at 8:00 a.m. The Court sometimes rules on the
                                           6           papers, issuing a written order and vacating the hearing. If a written request for oral
                                           7           argument is filed before a ruling, stating that a lawyer of four or fewer years out of law
                                           8           school will conduct the oral argument or at least the lion’s share, then the Court will
                                           9           hear oral argument, believing that young lawyers need more opportunities for
                                          10           appearances than they usually receive. Unless discovery supervision has been referred
For the Northern District of California




                                          11           to a magistrate judge, discovery motions should be as per the supplemental order
    United States District Court




                                          12           referenced below.
                                          13   10.     The last date to file dispositive motions shall be SEPTEMBER 3, 2020. No dispositive
                                          14           motions shall be heard more than 35 days after this deadline, i.e., if any party waits
                                          15           until the last day to file, then the parties must adhere to the 35-day track in order to
                                          16           avoid pressure on the trial date.
                                          17   11.     The FINAL PRETRIAL CONFERENCE shall be held on DECEMBER 2, 2020, at 2:00 P.M.
                                          18           Although the Court encourages argument and participation by younger attorneys, lead
                                          19           trial counsel must attend the final pretrial conference. For the form of submissions for
                                          20           the final pretrial conference and trial, please see below.
                                          21   12.     A BENCH TRIAL shall begin on DECEMBER 7, 2020, at 7:30 A.M., in Courtroom 12,
                                          22           19th Floor, 450 Golden Gate Avenue, San Francisco, California, 94102. The trial
                                          23           schedule and time limits shall be set at the final pretrial conference. Although almost
                                          24           all trials proceed on the date scheduled, it may be necessary on occasion for a case to
                                          25           trail, meaning the trial may commence a few days or even a few weeks after the date
                                          26           stated above, due to calendar congestion and the need to give priority to criminal trials.
                                          27           Counsel and the parties should plan accordingly, including advising witnesses.
                                          28   13.     Counsel may not stipulate around the foregoing dates without Court approval.


                                                                                                 4
                                                 Case 3:19-cv-01438-WHA Document 25 Filed 07/12/19 Page 5 of 6



                                           1   14.   While the Court encourages the parties to engage in settlement discussions, please do
                                           2         not ask for any extensions on the ground of settlement discussions or on the ground that
                                           3         the parties experienced delays in scheduling settlement conferences, mediation or ENE.
                                           4         The parties should proceed to prepare their cases for trial. No continuance (even if
                                           5         stipulated) shall be granted on the ground of incomplete preparation without competent
                                           6         and detailed declarations setting forth good cause.
                                           7   15.   To avoid any misunderstanding with respect to the final pretrial conference and trial,
                                           8         the Court wishes to emphasize that all filings and appearances must be made — on pain
                                           9         of dismissal, default or other sanction — unless and until a dismissal fully resolving the
                                          10         case is received. It will not be enough to inform the clerk that a settlement in principle
For the Northern District of California




                                          11         has been reached or to lodge a partially executed settlement agreement or to lodge a
    United States District Court




                                          12         fully executed agreement (or dismissal) that resolves less than the entire case. Where,
                                          13         however, a fully-executed settlement agreement clearly and fully disposing of the entire
                                          14         case is lodged reasonably in advance of the pretrial conference or trial and only a
                                          15         ministerial act remains, the Court will arrange a telephone conference to work out an
                                          16         alternate procedure pending a formal dismissal.
                                          17   16.   If you have not already done so, please read and follow the “Supplemental Order to
                                          18         Order Setting Initial Case Management Conference in Civil Cases Before Judge
                                          19         William Alsup” and other orders issued by the Clerk’s office when this action was
                                          20         commenced. Among other things, the supplemental order explains when submissions
                                          21         are to go to the Clerk’s Office (the general rule) versus when submissions may go
                                          22         directly to chambers (rarely). With respect to the final pretrial conference and trial,
                                          23         please read and follow the “Guidelines For Trial and Final Pretrial Conference in Civil
                                          24         Bench Cases Before The Honorable William Alsup.” All orders and guidelines
                                          25         referenced in the paragraph are available on the district court’s website at
                                          26         http://www.cand.uscourts.gov. The website also includes other guidelines for
                                          27         attorney’s fees motions and the necessary form of attorney time records for cases
                                          28


                                                                                              5
                                                 Case 3:19-cv-01438-WHA Document 25 Filed 07/12/19 Page 6 of 6



                                           1          before Judge Alsup. If you do not have access to the Internet, you may contact Deputy
                                           2          Clerk Dawn Logan at (415) 522-2020 to learn how to pick up a hard copy.
                                           3   17.    All pretrial disclosures under FRCP 26(a)(3) and objections required by FRCP 26(a)(3)
                                           4          must be made on the schedule established by said rule.
                                           5   18.    This matter is hereby REFERRED to MAGISTRATE JUDGE JOSEPH C. SPERO for
                                           6          PROMPT MEDIATION/SETTLEMENT.

                                           7
                                           8          IT IS SO ORDERED.
                                           9
                                          10   Dated: July 12, 2019.
                                                                                                    WILLIAM ALSUP
For the Northern District of California




                                          11                                                        UNITED STATES DISTRICT JUDGE
    United States District Court




                                          12
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                             6
